Citation Nr: 0628810	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-04 127	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1976 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that no new and 
material evidence had been submitted to re-open the veteran's 
claim seeking entitlement to service connection for a back 
disorder.  In February 2001, the veteran's claims folder was 
transferred to the RO in Phoenix, Arizona.  In a September 
2004 decision, the Board determined new and material evidence 
had been received to re-opened the claim for entitlement to 
service connection a back disorder and remanded the case for 
additional development.  It is again before the Board for 
further appellate consideration.  


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's current back disorder, lumbosacral spine status 
post two surgeries, including degenerative disc disease (DDD) 
and degenerative joint disease (DJD), is related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 101(16)(24), 1101, 1112, 1113, 
1131, 1137, 1153 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the implementation of the duty to assist and notify 
requirements.  The Court acknowledged in Pelegrini, supra, 
that where, as here, the § 5103(a) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  The Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error and the appellant has not been 
prejudiced thereby, for the following reasons.  A December 
2001 letter satisfied notice requirements for elements (1), 
(2) and (3) above, however it is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to her claim 
prior the initial RO decision.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that she has been notified of the need to provide such 
evidence for her service connection claim for a back 
disorder.  Specifically, a February 2004 letter informed the 
veteran what additional information or evidence was needed to 
support her claim and informed her that it was her 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  In addition, an October 2004 letter 
instructed her to let VA know if there was any other evidence 
or information that would support her claim, and that if she 
had any in her possession, she should submit it.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in her possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection 
was granted on appeal.  However, in light of the Board's 
determination that the criteria for service connection have 
not been met, no effective date or disability rating will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess, supra.  Neither 
the appellant or her representative has alleged any prejudice 
with respect to the timing of the notification, nor has any 
been shown.

Service medical records, VA examination reports and medical 
records, non-VA medical records and lay statements have been 
associated with the record.  The veteran asserts she was 
treated for a back injury at Fort Dix, New Jersey while in 
service.  The RO has obtained all of the available service 
medical records for the veteran, including those from Fort 
Dix.  The Board's September 2004 remand instructed VA to 
obtain any missing treatment records.  However, the veteran 
did not respond to the October 2004 duty to assist letter 
which requested the veteran to sign releases for these 
records.  Therefore, VA was unable to obtain any additional 
treatment records.  The duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Board finds that VA has substantially complied with the 
Board's September 2004 remand, and further development is not 
required. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  A November 2005 Supplemental Statement of 
the Case (SSOC) provided the veteran with an SSOC Expedited 
Action Attachment.  She was instructed that she had 60 days, 
or until January 25, 2006, to submit this form indicating 
whether she would be providing more evidence to support her 
claim.  On April 16, 2006, she submitted the form, indicating 
she was awaiting a radiology report from Fort Dix and 
information on how to contact a woman who bunked with her in 
basic training.  The Board observes that she was given 
adequate notice that if she did not submit any further 
evidence before 60 days, her case would be returned to the 
Board for review.  It should also be noted that all records 
from Fort Dix have been obtained, and, since she has not 
indicated that her bunkmate in basic training had any medical 
expertise or training, her statements would be further lay 
statements and would not provide the needed nexus to service.  
VA has obtained, or made reasonable efforts to obtain, all 
evidence which might be relevant to the appellant's claim and 
VA has satisfied, to the extent possible, the duty to assist.  
The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Analysis

The veteran contends that she began having back problems 
after injuring her back in service while lifting a crate of 
oranges and twisting at the same time, and that her current 
back disorder is a result of the in-service incident and 
should be service-connected.

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Service connection may be 
established under the provisions of 38 C.F.R. § 3.303(b) when 
the evidence, regardless of its date, shows that an appellant 
had a chronic condition in service or during the applicable 
presumptive period.  Service connection also may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).
	
Service medical records show the veteran was treated in 
January 1977 for low back pain, but she was not diagnosed 
with any back disorder.  She was given medication and 
instructed to apply heat.  In May 1977, she was given a two 
week profile as a result of her low back muscle spasms which 
instructed her not to crawl, run, jump, march, stand for long 
periods, or participate in any strenuous physical activity.  
The profile was extended for another two weeks as a result of 
her continued muscle spasms, and another limitation was added 
indicating that she should not be given any assignments that 
involved handling of heavy materials including weapons and 
she was not to do any overhead work, pull-ups or push-ups.  
Records do not refer to any in-service incident or injury 
that caused the veteran's back pain.  She was not diagnosed 
with any back disorder and did not seek any further treatment 
for her back while in service.  On her separation Report of 
Medical History, she indicated she had recurrent back pain.  
Her separation Report of Medical Examination does not reflect 
a back problem.  

In 1981, the veteran reported to her private physician that 
she injured her back while in service, but was treated with 
muscle relaxants and improved, and that her pain would come 
back occasionally, especially associated with her menstrual 
periods.  She experienced back pain again in the fifth month 
of her pregnancy in 1980, but this eased.  She had further 
low back pain in early 1981, when she began working for the 
post office and was required to stand in one place for many 
hours and lift heavy trays of magazines and other bulk mail.  
She reported that walking around would help the pain.  She 
injured her back while delivering mail when she jumped off a 
porch after being chased and bitten by a dog.  Shortly 
afterward, while carrying a bundle of mail on a mail delivery 
route, she stepped off a ledge unexpectedly and experienced 
severe pain in her lower back and left leg and began to drag 
her left leg.  She was diagnosed with a herniated L4-5 disc 
on the left side and underwent an L4-5 diskectomy and 
foraminotomy on the left side in April 1981.  In a May 1982 
letter, her private physician indicated she was having lumbar 
muscle spasms following surgery at a decreasing frequency and 
that she was taking analgesics and muscle relaxants very 
infrequently, perhaps every several days.   Records reflect 
she was treated several times for ongoing back pain through 
out 1982-1983.  A May 1984 private medical record reflected 
the veteran's consistent statements to her physicians that, 
with the exception of her menstrual cycle pain, the "Army 
problem" was rectified prior to February 1981.  A November 
1985 private medical record reports a diagnosis of chronic 
low back pain status post laminectomy with foraminotomy with 
chronic myofascial pain syndrome.  

VA medical records reflect treatment for low back pain and 
muscle spasms in June and September 2001.  A July 2001 VA 
medical record shows slight paraspinal muscle tenderness, no 
muscle spasm, negative straight leg raising and equal 
reflexes.  The assessment was chronic low back pain, post 
laminectomy with muscle spasms.  

In a March 2003 VA spine examination, she reported having had 
a second back surgery in 1995.  These records are not in the 
claims file.  The VA medical examiner diagnosed her with 
lumbar spine status post two surgeries with DDD and DJD.  The 
examiner opined that her current back problem was not related 
to service.  He stated that the veteran may well have had 
lumbosacral musculoligamental strain while in service, but it 
was the injury in 1981 which precipitated her increased 
symptomotolagy as well as the onset of her right lower 
extremity radiculopathy and led to her first surgery.  He 
went on to say that there was no evidence that she had any 
DDD or DJD while in service.

She was again examined in October 2005 by the same VA 
examiner.  He diagnosed her with lumbosacral spine status 
post two surgeries, DDD, DJD, and moderately severe 
functional impairment with no weakness, fatigability, or 
incoordination.  The examiner clarified his earlier statement 
concerning her musculoligamental strain while in service, 
stating that he based this on her history alone, and not on 
the record.  He opined that the veteran did not have any 
congenital defects and there was no evidence of pre-existing 
difficulties as far as her lower back was concerned.  Her 
back was not "weakened" by any incident of service as there 
was no definite evidence of anything other than a normal 
physical examination of her low back in the service.  There 
was no natural progression of any disorder because, prior to 
exiting service, there was nothing in the record to reflect 
that she had any definite low back difficulty.  There was no 
evidence that a low back condition became manifest to a 
compensable degree within a one year period after her 
discharge from service.  Finally, he concluded there was no 
evidence of any back difficulties related to her active 
service, and that the claimed back disorder is related to the 
post-service events as detailed by reports of the two 
injuries and surgeries in 1981 and 1995.

The Board notes that in several of her statements, the 
veteran has asserted that she is already service connected 
for her low back disorder.  She is basing this on a letter 
sent to her in 1978 which erroneously referred to her 
condition as being service-connected.  However, a July 1983 
letter, the June 2000 Rating Decision and an April 2004 
Supplemental Statement of the Case all clarify for the 
veteran that she was not granted service connection which VA 
then later revoked, but that she had never been granted 
service connection.  She has been adequately informed of this 
in her Rating Decisions, as well, which all correctly 
informed her that her claim for service connection was 
denied. 

There is no competent medical evidence linking the veteran's 
current back disorder to service.  At most, the medical 
evidence in the record contains self-reported histories by 
the appellant of back problems she claims are the result of 
an injury during service in 1977.  The Board is not bound to 
accept medical opinions or conclusions which are based on a 
history supplied by the appellant, where that history is 
unsupported by the medical evidence.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  Thus, a nexus between the 
appellant's current back disorder and service is not 
established by the evidence of record.  See 38 C.F.R. § 
3.303.  In the absence of an in-service injury and competent 
medical evidence linking such disorder to service, additional 
development is not warranted.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

In terms of the veteran's own statements, she, as a 
layperson, with no apparent medical expertise or training, is 
not competent to comment on the presence or etiology of a 
medical disorder.  The veteran indicated that she is 
attempting to obtain information from a woman who had roomed 
with her in basic training.  The Board notes that additional 
lay statements would not provide the nexus needed to 
establish service connection.  Rather, medical evidence is 
needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, the service-connection claim 
for a lower back disorder is denied.  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a back disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


